Citation Nr: 1421956	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of receiving Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1972.  The Veteran died in August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Buffalo, New York.

The appellant testified before the undersigned Veterans Law Judge during Board hearing held at the RO in May 2012.  As discussed further below, a transcript of the hearing is not currently available and is thus not included in the record before the Board.

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The appellant is seeking recognition as the Veteran's surviving spouse for the purposes of entitlement to VA death benefits.  However, a review of the record shows that another claimant, A.G., has already been recognized as the Veteran's surviving spouse.  Thus, if this claim is granted, it would result in the discontinuance of death benefits payments to A.G.  Therefore, A.G. is considered to be a contested claimant in this case.

The Board notes that all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as a hearing and representation rights.  38 C.F.R. § 19.100 (2013).  Specifically, all interested parties and their representatives will be furnished with a copy of the Statement of the Case and, all interested parties should be notified and afforded the opportunity to be present for any Board hearing scheduled.  38 C.F.R. §§ 19.101, 20.713 (a) (2013). 

As previously noted, the appellant testified before the undersigned during a hearing held at the RO on May 3, 2012.  A.G. was notified of the scheduled hearing in April 2012.  Unfortunately, VA was unable to produce a written transcript of the May 3, 2012, hearing so that it could be associated with the record.  

In the event that a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed, and the recording upon which it was based is no longer available, an appellant may request another hearing.  38 C.F.R. § 20.717 (2013).

Although the AOJ notified the deceased Veteran of the unavailable hearing transcript in a July 2012 letter, the AOJ did not inform the appellant or A.G. that a transcript of the May 2012 hearing was unavailable or offer either claimant an opportunity to appear for another hearing before the Board if she so desired. 

In light of this deficiency, the Board finds that the appellant and A.G. must be notified of the unavailability of the May 2012 Board hearing transcript and be afforded an opportunity to appear for an additional hearing prior to further adjudication of this appeal.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Review the record and ensure that all contested claims procedures have been followed.  Specifically, send notice to the current claimant seeking recognition as the Veteran's surviving spouse (the appellant) and to the currently recognized surviving spouse, A.G., regarding the unavailability of the May 3, 2012, Travel Board hearing transcript and provide both parties an opportunity to submit evidence and appear for a hearing if either so desires.  Copies of any notice letters sent to both parties and any responses thereto must be associated with the claims files or included in Virtual VA.

2.  Thereafter, undertake any additional development deemed necessary.

3.  Then, readjudicate the appellant's claim for recognition as the Veteran's surviving spouse, specifically giving consideration to all evidence received since the last Supplemental Statement of the Case issued in January 2012.  If the benefit is not met to the appellant's satisfaction, provide a Supplemental Statement of the Case to both the current claimant for recognition (appellant), the currently recognized surviving spouse A.G., and their representatives and allow the appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

